DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, with traverse, of censavudine as the nucleoside reverse transcriptase inhibitor and progressive supra palsy as the disease, condition or disorder, is acknowledged.  
The election/restriction requirement was formulated merely in order to facilitate the reasonably complete and thorough search to which inventor is entitled.  Such a requirement must necessarily be formulated before examination begins and thus with imperfect knowledge of the complexity and burden of the necessary search.  
However, upon reconsideration, and given the results of the subsequent searches in the preparation of this Office Action, the election/restriction requirement is hereby withdrawn.  All claimed subject matter has been examined on the merits.  

Claim Objections
Claim 24 is objected to because of the following informalities: at the end of the claim, the text repeats the limitation “…or in a patient in need of wound healing or tissue regeneration…” twice.  
The examiner respectfully suggests deleting the repeated limitation.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 25, 27-30 and 34-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method to prevent or reverse at least one of the upregulation of L1, the accumulation of cytoplasmic L1 cDNA, the activation of the IFN-I response, and/or the SASP proinflammatory state, in a patient comprising administering islatravir, censafudine or elvucitabine where the patient has been diagnosed with Alzheimer’s disease, ALS, etc., does not reasonably provide enablement for treating, preventing, delaying the progression of the underlying pathology, and/or reversing the underlying pathology of a disease, condition or disorder in a patient comprising administering islatravir, censafudine or elvucitabine where the disease, condition or disorder is Alzheimer’s disease, ALS, etc.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claims are extraordinarily broad: “A method for treating, preventing, delaying the progression of the underlying pathology, and/or reversing the underlying pathology of a disease, condition or disorder in a patient in need thereof, the method comprising administering a therapeutically effective amount of islatravir, censavudine, or elvucitabine to a patient, wherein the disease, condition, or disorder is Alzheimer’s disease, amyotrophic lateral sclerosis (ALS),…autism spectrum disorder (ADS), autoimmune disease,…dementia with lewy Bodies [sic] (DLB), frontotemporal dementia (FTD),…Huntington’s disease,…multiple sclerosis (MS),…Parkinson’s disease,…progressive supra nuclear palsy (PSP),…Rett Syndrome, schizophrenia…” (claim 24).  Dependent clam 25 teaches that the disease, condition or disorder is treated or prevented.  Dependent claim 27 teaches that the disease condition or disorder is Alzheimer’s disease, ALS, FTD, PSP or Rett Syndrome.  Dependent claims 28-30 teaches that that the disease, condition or disorder is Alzheimer’s disease.  Dependent claim 34 teaches that the disease, condition or disorder is an autoimmune disease.  Dependent claim 35 teaches the additional administration of a second therapeutic agent.  Dependent claim 36 further defines the second therapeutic agent.  Dependent claims 37 and 38 further define the disease, condition or disorder and the second therapeutic agent.  Dependent clam 39 further defines the patient.  Dependent claim 40 teaches administration of islatravir.  Dependent claim 41 teaches the dosage of islatravir.  Dependent claim 42 teaches the administration of censavudine.  Dependent claim 43 further defines the disease, condition or disorder.  Dependent claim 44 teaches the administration of elvucitabine.  
b,c) The nature of the invention is determined in part by the state of the prior art.  
Even a cursory perusal of the teachings of the medicinal arts reveals that they have not advanced to the point where complex conditions i.e. conditions with a significant genetic component such as, for example, Alzheimer’s disease, ALS, Parkinson’s disease, Huntington’s disease, multiple sclerosis, etc. can be said to be prevented or reversed.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that administration of islatravir, censavudine or elvucitabine prevents or reverses Alzheimer’s disease, ALS, Parkinson’s disease, Huntington’s disease, MS, etc.  
h) It would clearly require an extraordinary experimental effort in order to determine if, in fact, the administration of islatravir, censavudine or elvucitabine prevents or reverses diseases such as Alzheimer’s disease, ALS, Parkinson’s disease, Huntington’s disease, MS, etc.  But, regardless of the amount of experimentation involved, inventor’s claims are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear why “…physical function…” is something to be treated, prevented, delayed or reversed.  Is this truly inventor’s intention?  It seems contrary to the teachings of the specification (since prevention, delay and reversal, in particular, of “physical function” could only mean the death of the patient).  Likewise, with the limitations “…wound healing or tissue regeneration…”.  
	Clarification is in order.  

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the tradenames Ziagen, Epzicom, Trizivir, Combivir, Epivir, Retrovir, Truvada, Emtriva, Viread, Videx, Videx EC, and Zerit and the trademark Descovy.  Where a tradename or trademark is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  (Note the discussion at MPEP 2173.05(u)).  The metes and bounds of the claim are uncertain since the tradename or trademark cannot be used to identify any particular material or product.  A tradename or trademark identifies only a source of goods, and not the goods themselves.  

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…AGS…” in the claim.

Claims 25-35, 37-42 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
These claims all depend from an indefinite claim, yet do not relieve the indefiniteness.  That being the case, these claims are also indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-26 and 35 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  An asserted utility of preventing, delaying the progression of the underlying pathology, and/or reversing the underlying pathology of “skin aging” is incredible and requires objective proof.  Note the discussion at MPEP 2107.01 (II).  Aging is, of course, an inevitable process.  It cannot be prevented, delayed or reversed.  

Allowable Subject Matter
The subject matter of claims 24-44 would be allowable once the objection and 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter:  
As inventor correctly notes in the background section of the specification, it is known in the art that age-related diseases and aging itself are closely associated with chronic inflammation (specification page 1, [0003]).  It is also known in the art that nucleoside reverse transcriptase inhibitors possess intrinsic anti-inflammatory activity and have been suggested as repurposed drugs for P2X7-driven diseases (e.g. age-related macular degeneration) – as evidenced by Science (2014), 346(6212), pp. 1000-1003, prior art of record.  However, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to prevent or reverse at least one of the upregulation of L1, the accumulation of cytoplasmic L1 cDNA, the activation of the IFN-I response, and/or the SASP proinflammatory state, in a patient comprising administering the nucleoside reverse transcriptase inhibitors islatravir, censafudine or elvucitabine where the patient has been diagnosed with Alzheimer’s disease, ALS, etc.,  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/13/2022